 




EXHIBIT 10.1




THE SHARES ISSUABLE UPON CONVERSION OF THIS CONVERTIBLE NOTE AND THE CONVERTIBLE
NOTE HAVE NOT BEEN REGISTERED UNDER THE FEDERAL OR ANY STATE SECURITIES LAWS AND
MAY NOT BE SOLD, TRANSFERRED OR HYPOTHECATED IN ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH LAWS AS MAY BE APPLICABLE OR, AN OPINION OF
COUNSEL TO THE COMPANY, THAT AN EXEMPTION FROM SUCH APPLICABLE LAWS EXIST.




THIS AMENDED, RESTATED AND CONSOLIDATED CONVERTIBLE NOTE REPLACES AND SUPERSEDES
THAT CERTAIN AMENDED, RESTATED AND CONSOLIDATED CONVERTIBLE NOTE ISSUED ON
FEBRUARY 29, 2015.







AMENDED, RESTATED AND CONSOLIDATED

CONVERTIBLE NOTE







$2,904,000.00

Issuance Date: May 4, 2016

 

Maturity Date: December 15, 2016




FOR VALUE RECEIVED, Ecosphere Technologies, Inc. (the “Company”), a Delaware
corporation, hereby promises to pay to the order of Brisben Water Solutions LLC
or its assigns (the “Holder”), the principal sum of $2,904,000.00 together with
interest at 10% per annum  on the basis of a 360-day year except as otherwise
stated: (i) on the principal amount of $1,000,000 from September 12, 2014 to
February 9, 2015; (ii) on the principal amount of $1,250,000 from February 9,
2015 to March 19, 2015; (iii) on the principal amount of $1,500,000 from March
19, 2015 to May 8, 2015; (iv) on the principal amount of $1,750,000 from May 8,
2015 to June 18, 2015; (v) on the principal amount of $2,000,000 from June 18,
2015 to July 10, 2015; (vi) on the principal amount of $2,125,000 from July 10,
2015 to March 30, 2016; (vii) on the principal amount of $150,000, the fixed
amount of $30,000; (viii) on the principal amount of $200,000, the fixed amount
of $40,000; (ix) on the principal amount of $2,154,000 from March 30, 2016 to
April 8, 2016, (x) on the principal amount of $2,254,000 from April 8, 2016 to
May 4, 2016 and; (xi) on the principal amount of $2,554,000 from May 4, 2016.
This Amended, Restated and Consolidated Convertible Note (the “Note”) replaces
and supersedes that Amended, Restated and Consolidated Convertible Note issued
February 29, 2016.




Interest shall be due and payable on the earlier of: (i) the Conversion Date
(defined below), or each Conversion Date if more than one; and (ii) the Maturity
Date (defined above), and the principal of this Note is due and payable on the
Maturity Date.




While in default, this Note (or the amount thereof in default) shall bear
interest at the rate of 18% per annum or such maximum rate of interest allowable
under the laws of the State of Florida. Payments shall be made in lawful money
of the United States. On 10 business days prior written notice to the Holder,
the Company may prepay the principal and accrued and unpaid interest, in whole
or in part, without penalty or provision.  This Note shall be prepaid upon the
sale by the Company of any part of the Collateral (as defined below) and shall
be repaid upon occurrence of any events requiring repayment under the Security
Agreement (defined below).  The Company shall give the Holder written notice of
any sale of any part of the Collateral at least 30 days prior to such sale.




This Note shall be secured by the Collateral, as defined in the Security
Agreement between the Company and the Holder, dated as of the date hereof, which
replaces and supersedes all prior security agreements entered into between the
Company and the Holder prior to the date hereof (the “Security Agreement”). The
Parties acknowledge and agree that the Security Agreement contains a covenant
that, in enforcing the Holder’s rights under





--------------------------------------------------------------------------------

the Security Agreement and this Note, the Lender shall never seek to take
possession of, nor cause the sale, transfer or other disposition of, nor in any
way limit or interfere with the rights of Ecosphere or other parties to certain
equity interests in Sea of Green Systems, Inc. (“SOGS”) and Ecosphere
Development Corporation LLC (“EDC”), or any other agriculture-related asset held
directly, or indirectly, by Ecosphere or any entity it controls, or by SOGS or
any entity SOGS acquires or is acquired by, or by EDC or any entity EDC acquires
or is acquired by. The preceding sentence shall not be construed to limit the
Holder’s rights to any asset that is explicitly included in the definition of
Collateral under the Security Agreement.  




1.

Conversion to Common Stock or Series C Convertible Stock.




(a)

The number of shares of common stock issuable upon a conversion of this Note
shall be determined by dividing: (i) the principal amount of this Note being
converted by (ii) $0.115 per share. No fractional shares shall be issued upon a
conversion. In lieu of any fractional share to which the Holder would otherwise
be entitled, the Company shall pay the Holder cash equal to the product of such
fraction multiplied by the common stock’s fair market value at the time of
conversion based on the closing price of a share of common stock on the
Conversion Date.




(b)

To convert this Note into common stock on any date (a “Conversion Date”), the
Holder shall: (i) transmit by email (or otherwise deliver), for receipt on or
prior to 11:59 p.m., New York time, on such date, a copy of an executed notice
of conversion in the form attached hereto as Exhibit 1 (the “Conversion Notice”)
to the Company, and (ii) surrender this Note to a common carrier for delivery to
the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction).  On or before the second business day following the date
of receipt of a Conversion Notice, the Company shall confirm that it has issued
to the Holder the number of shares of common stock to which the Holder shall be
entitled, and shall return to the Holder a new Note with respect to the portion
of the original Note which was not converted.  The person or persons entitled to
receive the common stock issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such common stock on
the Conversion Date.




(c)

The Holder and the Company agree that in lieu of any shares of common stock
deliverable upon conversion of this Note, the Company may, to the extent that it
lacks sufficient authorized common stock, issue the Holder an equivalent number,
on an as-converted basis, of shares of the Company’s Series C Convertible
Preferred Stock (the “Series C”), which converts on the basis of 1,000,000
shares of common stock to one share of Series C, in accordance with the
Certificate of Designation setting forth the terms of the Series C, which is
attached as Exhibit A to this Note.




(d)

For the avoidance of doubt, and notwithstanding anything in this Note or any
other agreement between the Company and the Holder, Section 1 of the January 18,
2016 Note is no longer of any force or effect, and, no amounts of principal or
interest under this Note shall be convertible into shares of common stock for
SOGS.




(e)

The Company acknowledges and agrees that as further consideration for the
advance of $429,000 made in connection with the issuance of this Note and the
advances of $200,000 made in February 2016 and $150,000 in January 2016, the
Holder shall be issued 13,547,826 warrants to purchase shares of common stock of
the Company (or, if the Company lacks the authorized common stock, an equivalent
number of shares of Series C on terms reasonably acceptable to the Holder),
exercisable for five years at $0.115 per share (subject to adjustment as defined
therein) and which permit the Holder to exercise on a cashless basis.




2.

Anti-Dilution Protection.




(a)

In the event, prior to the payment of this Note, that the Company shall issue
any of its shares of common stock as a stock dividend or shall subdivide the
number of outstanding shares of common stock into a





--------------------------------------------------------------------------------

greater number of shares, then, in either of such events, the Conversion Price
 shall be decreased proportionately; and, conversely, in the event that the
Company shall reduce the number of outstanding shares of common stock by
combining such shares into a smaller number of shares, then, in such event, the
Conversion Price shall be increased proportionately.  Any dividend paid or
distributed upon the common stock in shares of any other class of capital stock
of the Company or securities convertible into shares of common stock shall be
treated as a dividend paid in common stock.  In the event that the Company shall
pay a dividend consisting of the securities of any other entity or in cash or
other property, upon the next conversion of this Note, the Holder shall receive
the securities, cash, or property which the Holder would have been entitled to
if the conversion occurred immediately prior to the record date of such
dividend.




(b)

In the event, prior to the payment of this Note, that the Company shall be
recapitalized by reclassifying its outstanding common stock (other than into
shares of common stock with a different par value, or by changing its
outstanding shares of common stock to shares without par value), or in the event
the Company or a successor corporation, partnership, limited liability company
or other entity (any of which is defined as a “Corporation”) shall consolidate
or merge with or convey all or substantially all of its, or of any successor
Corporation's property and assets to any other Corporation or Corporations (any
such other Corporation being included within the meaning of the term “successor
Corporation” used in the context of any consolidation or merger of any other
Corporation with, or the sale of all or substantially all of the property of any
such other Corporation to, another Corporation or Corporations), or in the event
of any other material change in the capital structure of the Company or of any
successor Corporation by reason of any reclassification, reorganization,
recapitalization, consolidation, merger, conveyance or otherwise, then, as a
condition of any such reclassification, reorganization, recapitalization,
consolidation, merger or conveyance, a prompt, proportionate, equitable, lawful
and adequate provision shall be made whereby  in lieu of the securities of the
Company theretofore issuable upon the conversion of this Note, the Holder upon
conversion shall receive the securities or assets as may be issued or paid as a
result of the foregoing; and in any such event, the rights of the Holder of this
Note to any adjustment in the number of shares of common stock obtainable upon
conversion of this Note, as provided, shall continue and be preserved in respect
of any shares, securities or assets which the Holder becomes entitled to obtain.
 Notwithstanding anything herein to the contrary, this Section 2 shall not apply
to a merger with a subsidiary provided the Company is the continuing Corporation
or involving a subsidiary merger and provided further such merger does not
result in any reclassification, capital reorganization or other change of the
securities issuable under this Note.  The foregoing provisions of this Section
2(b) shall apply to successive reclassifications, capital reorganizations and
changes of securities and to successive consolidations, mergers, sales or
conveyances.




(c)

In the event the Company, at any time while this Note shall remain outstanding,
shall sell all or substantially all of its assets, or dissolve, liquidate, or
wind up its affairs, prompt, proportionate, equitable, lawful and adequate
provision shall be made as part of the terms of any such sale, dissolution,
liquidation, or winding up such that the Holder of this Note may thereafter
receive, upon exercise hereof, in lieu of the securities of the Company which it
would have been entitled to receive, the same kind and amount of any shares,
securities or assets as may be issuable, distributable or payable  upon any such
sale, dissolution, liquidation or winding up with respect to each common share
of the Company; provided, however, that in the event of any such sale,
dissolution, liquidation or winding up, the conversion provisions of this Note
shall terminate on a date fixed by the Company, such date so fixed to be not
earlier than 6:00 p.m., New York time, on the 30th day after the date on which
notice of such termination of conversion provisions of this Note has been given
by mail to the Holder of this Note at such Holder's address as it appears on the
books of the Company.




3.

Event of Default.  In the event of any failure to pay this Note when due; or the
Company shall be in breach of or default under any agreement with the Holder; or
the Company shall commence any case, proceeding or other action under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it as
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts, or seeking appointment of a receiver, custodian, trustee or other
similar official for it or for all or any substantial part of its assets; or
there shall be





--------------------------------------------------------------------------------

commenced against the Company, any case, proceeding or other action which
results in the entry of an order for relief or any such adjudication or
appointment remains undismissed, undischarged or unbounded for a period of 30
days after service upon the Company; or there shall be commenced against the
Company, any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, restraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 10 days from the entry thereof after service upon the
Company; or the Company shall make an assignment for the benefit of creditors;
or the Company shall take any action indicating its consent to, approval of, or
acquiescence in, or in furtherance of, any of the foregoing; or the Company or
any of its subsidiaries shall fail to pay any indebtedness for borrowed money to
any third party when due; then, or any time thereafter during the continuance of
any of such events, the entire unpaid balance of this Note then outstanding,
together with accrued interest thereon, if any, shall be and become immediately
due and payable without notice of demand by Holder.




4.

Investment Intent.  The Holder, by acceptance of this Note, warrants and
represents that it is acquiring this Note and the underlying common stock for
its own account, for investment and not with a view to, or for resale in
connection with, the distribution thereof.  The Holder has no present intention
of reselling or distributing them after any period of time.  The acquisition of
the securities for investment is consistent with Holder’s financial needs.




5.

Miscellaneous.




(a)

All makers and endorsers now or hereafter becoming parties hereto jointly and
severally waive demand, presentment, notice of non-payment and protest.




(b)

This Note may not be changed or terminated orally, but only with an agreement in
writing, signed by the parties against whom enforcement of any waiver, change,
modification, or discharge is sought with such agreement being effective and
binding only upon attachment hereto.




(c)

This Note and the rights and obligations of the Holder and of the undersigned
shall be governed and construed in accordance with the laws of the State of
Delaware.




(d)

Any action brought by either party against the other concerning this Note shall
be brought only in the state or federal courts of Florida and venue shall be in
the County of Martin or the Southern District of Florida.  The parties to this
Note hereby irrevocably waive any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. 




(e)

In the event that there is any controversy or claim arising out of or relating
to this Note, or to the interpretation, breach or enforcement thereof, and any
action or proceeding is commenced to enforce the provisions of this Note, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
expenses (including such fees and costs on appeal).




(f)

Upon any endorsement, assignment, or other transfer of this Note by the Holder
or by operation of law, the term “Holder,” as used herein, shall mean such
endorsee, assignee, or other transferee or successor to the Holder, then
becoming the holder of this Note.  This Note shall inure to the benefit of the
Holder and its successors and assigns and shall be binding upon the undersigned
and their successors and assigns.  




(g)

In the event that any interest paid on this Note is deemed to be in excess of
the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note, and any
surplus thereafter shall immediately be refunded to the Company.








--------------------------------------------------------------------------------



(h)

To the extent permitted by law, any reproduction of this Note shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by Holder or the Company in the regular course of
business) and that, to the extent permitted by law, any enlargement, facsimile
or further reproduction of such reproduction shall likewise be admissible in
evidence.







[Signature Page Follows]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date aforesaid.




 

COMPANY:

 

Ecosphere Technologies, Inc.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dennis McGuire

 

 

Dennis McGuire,

 

 

Chief Executive Officer

 

 

 
























